Title: To John Adams from John Marshall, 21 July 1800
From: Marshall, John
To: Adams, John



Sir
Washington July 21st. 1800

With this you will receive a copy of Mr. Kings letter No. 67 to which the letter formerly transmitted to you refers.
If the proposition of paying a sum in gross to the British government in lieu of & in satisfaction for the claims of British creditors shoud be deemd to merit attention, can it afford just cause of discontent to France?
You will receive also dispatches from the American envoys at Paris which reachd me by the last mail & have just been decypherd. I hasten to transmit the originals to you & have not taken copies as doing so woud have producd some delay & it is not probable that any accident can prevent their safe return to the office of state.
On the information given by these dispatches it woud be rash to form and decisive judgement respecting the issue of the embassy, but I am much inclined to think the negotiation will not speedily be terminated. The French government may be inclind to protract it in the expectation that the events of this campaign in europe & certain possible political events in America may place them on higher ground than that which they now occupy.
The instructions given in your letter of the 11th of July relative to the envoys in the mediterranean shall be immediately obeyd.
With very much respect & attachment / I am sir your obedt—Servt.

J Marshall